        Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 1 of 11 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 KRZYSZTOF S. POLAK,
                                                     CIVIL COMPLAINT
              Plaintiff,

 v.                                                  CASE NO. 1:21-cv-00198

 PETAL CARD, INC.,
                                                     DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

        NOW comes KRZYSZTOF S. POLAK (“Plaintiff”), by and through the undersigned

counsels, complaining as to the conduct of PETAL CARD, INC (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”) under 815 ILCS 505/1 et seq., as well as for Invasion of Privacy (“IOP”)

and Trespass to Chattels (“TTC”) stemming from Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227 and 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                 1
      Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 2 of 11 PageID #:2




    3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion of the events or omissions giving rise

to the claims occurred within the Northern District of Illinois.

                                              PARTIES

    4. Plaintiff is a consumer over-the-age of 18 residing in River Grove, Illinois , which is within

the Northern District of Illinois.

    5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

    6. Defendant is a credit card company. Defendant is a corporation organized under the laws

of the State of Delaware with its principal place of business located at 483 Broadway, 2nd Floor,

New York, New York 10013.

    7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

    8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION.

    9. Prior to the conduct -giving raise to these claims, Plaintiff obtained a personal line of credit

from Defendant to finance the purchase of personal goods and/or services.

    10. Due to unforeseeable financial difficulties, Plaintiff fell behind on his scheduled payments

to Defendant, thus incurring debt (“subject debt”).

    11. Around March, 2020, Plaintiff began receiving calls to his cellular phone, (773) XXX-

7281, from Defendant.




                                                  2
      Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 3 of 11 PageID #:3




   12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -7281. Plaintiff is and always had been financially

responsible for the cellular phone and its services.

   13. Defendant has used the following phone numbers when placing calls to Plaintiff’s cellular

phone, including but not limited to: (331) 255-3056, (331) 255-3164, and (331) 255-3107.

   14. Upon information and belief, the above-referenced phone numbers are regularly utilized

by Defendant during its debt collection activities

   15. During answered calls from Defendant, Plaintiff experiences a noticeable pause, lasting a

handful of seconds in length, before a live representative begins to speak.

   16. Upon speaking with Defendant, Plaintiff was informed that Defendant was seeking to

collect upon the subject debt.

   17. Due to his inability to address the subject debt as well as the harassing nature of

Defendant’s collection campaign, Plaintiff demanded that Defendant cease calling his cellular

phone.

   18. Rather than adhere to Plaintiff’s demand, Defendant continued to place calls to Plaintiff’s

cellular phone.

   19. Plaintiff has reiterated his demands that Defendant stop calling him, but in spite of these

efforts, Defendant has persisted with its collection attempts through filing of the instant demand.

   20. Defendant has frequently placed upwards of four phone calls per day to Plaintiff’s

cellular phone, notwithstanding his repeated demands that it stop contacting his cellular phone

   21. For example, on or about May 5, 2020 and May 6, 2020, Defendant placed not less than

four (4) calls to Plaintiff’s cellular phone without his permission.




                                                  3
      Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 4 of 11 PageID #:4




   22. Plaintiff has received not less than 51 phone calls from Defendant since demanding that it

stop contacting him.

   23. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in exhausting time and resources.

   24. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   25. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   26. Plaintiff repeats and realleges paragraphs 1 through 25 as though fully set forth herein.

   27. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   28.   Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. During answered calls from Defendant, Plaintiff experienced a

noticeable pause lasting a handful of seconds in length prior to being connected with a live

representative, which is instructive that an ATDS was being utilized to generate the calls.




                                                4
       Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 5 of 11 PageID #:5




Moreover, the nature and frequency of Defendant’s contacts points to the involvement of an

ATDS.

   29. Upon information and belief, the system employed by Defendant to place phone calls to

Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to be called,

using a random or sequential number generator; and (B) to dial such numbers.

   30.    Defendant violated the TCPA by placing at least 51 phone calls to Plaintiff’s cellular

phone using a ATDS without his consent. Any consent Plaintiff may have given to Defendant by

virtue of incurring the subject debt was explicitly revoked by his demands that it cease contacting

him.

   31. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   32. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for

at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, KRZYSZTOF S. POLAK, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.



                                                 5
      Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 6 of 11 PageID #:6




                     COUNT II – VIOLATIONS OF THE ILLINOIS CONSUMER
             FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT AGAINST DEFENDANT

   33. Plaintiff restates and realleges paragraphs 1 through 32 as though fully set forth herein.

   34. Plaintiff is a “person” and “consumer” as defined by 815 ILCS 505/1(c) and (e) of the

ICFA.

   35. Defendant’s collection calls to Plaintiff are “trade” and “commerce” as defined by 815

ILCS 505/1(f) of the ICFA.

   36. The ICFA states:

               “Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception, fraud, false pretense, false promise, misrepresentation or
               the concealment, suppression or omission of any material fact, with
               intent that others rely upon the concealment, suppression or
               omission of such material fact . . . in the conduct of any trade or
               commerce are hereby declared unlawful whether any person has in
               fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.

   37. Defendant violated 815 ILCS 505/2 by engaging in an unfair and deceptive act or practice

in contacting Plaintiff. It was unfair for Defendant to repeatedly contact Plaintiff through means

of an ATDS after he requested that it no longer do so.

   38. In defiance of the law, Defendant continued its unfair conduct of harassing Plaintiff.

Defendant ignored Plaintiff ’s numerous requests and unfairly continued to systematically contact

him at least 51 times thereafter. Following its characteristic behavior in placing voluminous phone

calls to consumers, the calls here were placed with the hope that Plaintiff would succumb to its

harassing behavior and ultimately make payment.

   39. Defendant has also placed multiple calls to Plaintiff’s cellular phone on the same day, even

after it was told to stop calling. Placing multiple calls a day on a frequent basis is extremely




                                                6
      Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 7 of 11 PageID #:7




harassing behavior that amounts to an unfair practice, especially after being told by Plaintiff that

he does not wish to be contacted.

   40. The ICFA was designed to protect consumers, such as Plaintiff, from the exact behavior

committed by Defendant.

   41. The ICFA further states:

               “Any person who suffers actual damage as a result of a violation of
               this Act committed by any other person may bring an action against
               such person. The court, in its discretion may award actual economic
               damages or any other relief which the court deems proper.” 815
               ILCS 505/10a.

   42. Plaintiff has suffered actual damages as a result of Defendant’s unlawful collection

practices. As such, Plaintiff is entitled to relief pursuant to 815 ILCS 505/10a. An award of

punitive damages is appropriate because Defendant’s conduct was outrageous, willful and wanton,

and showed a reckless disregard for the rights of Plaintiff. Plaintiff told Defendant a number of

times to stop calling, yet, he was still bombarded with constant collection phone calls. Upon

information and belief, Defendant regularly engages in the above described behavior against

consumers in Illinois and for public policy reasons should be penalized

   WHEREFORE, Plaintiff, KRZYSZTOF S. POLAK, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual and punitive damages, in an amount to be determined at
      hearing, for the underlying violations;

   c. Awarding Plaintiff costs and reasonable attorney fees;

   f. Enjoining Defendant from further contacting Plaintiff; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.



                                                 7
      Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 8 of 11 PageID #:8




                  COUNT III-INVASION OF PRIVACY-INTRUSION UPON SECLUSION

    43. Plaintiff restates and realleges paragraphs 1 through 42 as though fully set forth herein.

    44. Defendant, through its collection conduct, has repeatedly and intentionally invaded

Plaintiff’s privacy.

    45. Defendant’s persistent and unwanted autodialed phone calls to Plaintiff’s cellular phone

eliminated Plaintiff’s right to privacy.

    46. Moreover, Defendant’s behavior in continuously contacting Plaintiff by phone at different

times throughout the day was highly intrusive and invasive.

    47. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,

disrupted Plaintiff’s overall focus and continually frustrated and annoyed Plaintiff to the point

where Plaintiff was denied the ability to quietly enjoy his life, instead having it upended by

Defendant’s harassing phone call campaign.

    48. These persistent collection calls eliminated the peace that Plaintiff would have otherwise

had in Plaintiff’s home and/or any other location in which Plaintiff was subjected to Defendant’s

collection campaign.

    49. By continuing to call Plaintiff in an attempt to dragoon Plaintiff into paying the subject

debt, Plaintiff had no reasonable escape from these incessant calls.

    50. As detailed above, by persistently autodialing Plaintiff’s cellular phone without his prior

express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA,

and caused Plaintiff to suffer concrete and particularized harm.

    51. Defendant’s relentless collection conduct and tactic of repeatedly auto dialing Plaintiff’s

cellular phone after he requested that these calls cease on numerous occasions is highly offensive

to a reasonable person.

                                                 8
      Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 9 of 11 PageID #:9




   52. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion by

placing over 51 uncontested phone calls to Plaintiff’s cellular phone in a short period of time.

   WHEREFORE, Plaintiff, KRZYSZTOF S. POLAK, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

 a. Declaring that the practices complained of herein are unlawful and violate the
    aforementioned statutes and regulations;

 b. Awarding Plaintiff actual damages;

 c. Award Plaintiff punitive damages;

 d. Award Plaintiff reasonable attorney’s fees & costs;

 e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
    consumer debt; and

 f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                COUNT IV-TRESPASS TO CHATTELS

   53. Plaintiff restates and realleges paragraphs 1 through 52 as though fully set forth herein.

   54. Trespass to Chattels is defined as the intentional interference with the possession, or

physical condition of a chattel in the possession of another, without justification. Prosser, Torts,

64 (2d ed.).

   55. “The harm recognized by the ancient common law claim of trespass to chattels — the

intentional dispossession of chattel, or the use of or interference with a chattel that is in the

possession of another, is a close analog for a TCPA violation.” Mey v. Got Warranty, Inc., 193

F.Supp.3d 641, 647 (N.D. W. Va. 2016).

   56. Courts have applied this tort theory to unwanted telephone calls and text messages. See

Czech v. Wall St. on Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,




                                                 9
    Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 10 of 11 PageID #:10




L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

2015).

   57. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of

the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot

on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,

J., concurring).

   58. Defendant interfered with Plaintiff’s ability to use his cellular phone while it was in his

possession.

   59. Defendant barraged Plaintiff with numerous calls, leaving him unable to use or possess his

cellular phone in the manner in which he wanted to.

   60. Defendant knew or should have known that its phone calls were not consented to, as

Plaintiff stated that Defendant must cease contacting him on numerous occasions.

   61. Defendant caused damage to Plaintiff’s cellular phone, including, but not limited to, the

wear and tear caused to his cellular phone, the loss of battery charge, and the loss of battery life.

   62. Plaintiff also suffered damages in the form of stress, anxiety, and emotional distress, from

Defendant’s continuous interference with Plaintiff’s possession of her cellular phone.

   WHEREFORE, Plaintiff, KRZYSZTOF S. POLAK, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Enter judgment in favor of Plaintiff and against Defendant;

   b. Award Plaintiff actual damages in an amount to be determined at trial;

   c. Award Plaintiff punitive damages in an amount to be determined at trial;

   d. Enjoining Defendant from contacting Plaintiff; and

   e. Award any other relief this Honorable Court deems equitable and just.



                                                 10
    Case: 1:21-cv-00198 Document #: 1 Filed: 01/13/21 Page 11 of 11 PageID #:11




Dated: January 13, 2021                      Respectfully submitted,

s/ Nathan C. Volheim                         s/ Eric D. Coleman
Nathan C. Volheim, Esq. #6302103             Eric D. Coleman
Counsel for Plaintiff                        Counsel for Plaintiff
Sulaiman Law Group, Ltd.                     Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200          2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148                      Lombard, Illinois 60148
(630) 568-3056 (phone)                       (630) 575-8181 x105
(630) 575-8188 (fax)                         (630) 575-8188
nvolheim@sulaimanlaw.com                     ecoleman@sulaimanlaw.com

/s/ Alejandro E. Figueroa
Alejandro E. Figueroa
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, IL 60148
Phone: (630) 575-8181 x120
Fax: (630) 575-8188
alejandrof@sulaimanlaw.com




                                        11
